Smith, Justice.
This is an appeal in a habeas corpus action brought by the appellant to challenge her extradition to Louisiana. The court below denied relief finding the extradition documents to be in order. Since the extradition documents meet the requirements of Michigan v. Doran, 439 U. S. 282 (99 SC 530, 58 LE2d 521) (1978), we affirm the ruling of *808the trial court.
Decided March 20, 1987.
Susan Hall, pro se.
Frank C. Winn, District Attorney, for appellee.

Judgment affirmed.


participating.